IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NABIL ABDALLAH,                          §
                                             §
          Plaintiff Below,                   §   No. 560, 2016
          Appellant,                         §
                                             §   Court Below—Superior Court
          v.                                 §   of the State of Delaware
                                             §
    JOSEPH RAGO and NEW                      §   C.A. No. N15C-03-043
    CASTLE COUNTY,                           §
                                             §
          Defendants Below,                  §
          Appellees.                         §

                              Submitted: April 7, 2017
                              Decided:   May 31, 2017

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                         ORDER

         This 31st day of May 2017, upon consideration of the appellant’s opening

brief, the appellee’s answering brief, and the record on appeal, the Court has

determined that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its well-reasoned order dated October 24,

2016.1




1
    Abdallah v. Rago, 2016 WL 6246891 (Del. Oct. 24, 2016).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2